Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending in the application.

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Regarding 35 U.S.C. 112 Rejections:
Applicant’s representative argues that on Page 8 of applicant’s specification describes
As FIG. 3 shows, appliance 200 comprises a cooktop chassis 212 disposed above an oven 213.  Gas burners 216 are disposed at an upper portion of cooktop chassis 212.  A passage 214 disposed underneath a floor 218 of chassis 212 has a front opening 220 within front portion 222 of appliance 200.  Passage 214 extends to (or nearly to) back portion 205.  Passage 214 is in communication with at least one vent 230 disposed within a top portion 226 of the appliance.  Fans 208 are each configured to draw air from passage 214 out through vent 230.

Therefore, the limitation recited in claim 8 “a gas burner in communication with a gas valve configured to throttle a supply of combustible gas to the gas burner” is comply with the enablement requirement.  Examiner disagrees.
The paragraph above merely describe how heated air is replaced with cooler air where fans 208 are each configured to draw air from passage 214 out though vent 230.    
The broadest reasonable interpretation of claim 8 covers a gas burner in communication with a valve to control combustible gas.  Applicant’s specification, in fig. 1 and par. 00261, shows a knob 104 is configured to actuate a valve 108 controlling flow of gas to a burner 110 of 

Regarding 35 U.S.C. 103 Rejections of claim 1:
Applicant’s representative argues that Erdman does not provide “feedback to controller unit to change the fan speed in response to additional states of the controls”.  Thus, Erdmann does not actually describe 
“processing logic configured to adjust a speed of one or more cooling fans based on a sensed state of the user interface element”
Note:  the claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969)" (MPEP page 2100-8, col 2 lines 45-48; page 2100-9, col 1, lines 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art 


Examiner agrees that Erdman does not teach a feedback controller unit to change the fan speed in response to “additional state” of the controls.  However, in the instant case, the claim merely recites processing logic configured to adjust a speed of one or more cooling fans based on a sensed state of the user interface element.  Erdmann clearly teaches, when at least one of the burners 33 of the cooktop 31 is turned on through the use of the controls 35, the automatic control module 37 provides feedback to the controller unit 25, whereupon the controller unit 25 activates the fan motor 17 to cause blades 19 of the fan 15 to rotate at a first normal operating speed.  Examiner submitted that Erdmann describes the limitation “processing logic configured to adjust a speed of one or more cooling fans based on a sensed state of the user interface element”
Therefore, the rejection is maintaining.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim recites “a gas burner in communication with a gas valve configured to throttle a supply of combustible gas to the gas burner”.  The specification lacks an adequate written describing how a gas burner was able to communicate to a gas valve configured to throttle a supply of gas to the burner.  The specification clearly teach “control board 270 transmits a signal to a valve 280 configured to control a flow of gas from pipes 258 to burner 216. In the example depicted in Fig. 6, valve 280 includes a solenoid 284. Solenoid 284 may be configured to open/close (e.g., throttle) valve 280 to a selected extent (e.g., in response to a signal from control board 270 and/or any other suitable control device, based on a setting of knob 250, or on any other suitable basis) to enable a desired gas flow to burner 216.”  In other words, the specification merely teaches a “controller” in communication with a gas valve configured to throttle a supply of combustible gas to the gas burner.  Applicant’s specification, however, does not provide any direction as to how a gas burner is in communication with a gas valve to throttle a supply of combustible gas to the gas burner given that the burner is solely control by a user via a knob.  Therefore, undue experimentation would require by one of ordinary skill in the art to practice the full scope of claim 8.
Claims 9-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan US Pub. No. 2019/0301743 in view of Erdmann U.S. Patent No. 7,866,312.
As per claim 1, Cowan teaches a gas cooktop [fig. 1 and 2] comprising:
a gas burner [48];
a gas valve controlling a flow of combustible bas to the gas burner;
a user interface [50 or user control C1…4 of fig. 5] element coupled to the gas valve and operable to change a position of the gas valve; and 
an electronic controller [42] including processing logic [44] to control a speed of one or more cooling fans [56].
cooking elements 48 used for cooking food (e.g. burners, oven heating elements, and the like), one or more manually-actuated user controls 50 for receiving user input (e.g., various combinations of switches, knobs, buttons, sliders, etc.), and a user display 52 (including various indicators, graphical displays, textual displays, speakers, etc.), as well as various additional components suitable for use in a cooking appliance, e.g., lighting 54 and/or one or more fans 56 (e.g., convection fans, cooling fans, etc.), among others. It will be appreciated, for example, that controller 42 may be interfaced with each gas cooking element 48 to control one or both of an igniter to ignite gas supplied to the cooking element and an electromechanical valve that regulates gas flow to the cooking element. 

[0047] The cooktop 100 may additionally include a controller 130 that is coupled to each of the manually-actuated user controls C1, C2, C3, C4 and to each of the electromechanical valves V1, V2, V3, V4. This coupling may be wired, as illustrated in FIG. 4, or may be wireless. The controller 130 may be configured to determine what position each of the manually-actuated user controls C1, C2, C3, C4 is in, within all possible positions. For example, the controller 130 may determine that burner B1 is off, burner B2 is on and turned 180 degrees, burner B3 is off, and burner B4 is on and turned 210 degrees. The controller 130 may control each electromechanical valve V1, V2, V3, V4 based on the determined position of each of the manually-actuated user controls C1, C2, C3, C4. The controller 130 controls each of the electromechanical valves V1, V2, V3, V4 so as to provide a controlled relationship between the flow of gas from the valves V1, V2, V3, V4 to the each of the burners B1, B2, B3, B4 and the position of each the manually-actuated user controls C1, C2, C3, C4. It will be appreciated that in this embodiment, each valve V1, V2, V3, V4 is controlled based upon the position of the respective corresponding control C1, C2, C3, C4, and as such, each valve may be controlled independently of the state of any other valve in the cooking appliance. In other embodiments, however, the state of each valve may be used as an input to control the state of another valve, e.g., to effectively adjust the flow curve of one valve based upon the state of one or more valves in the appliance. Moreover, in some embodiments, only a subset of the cooking elements in a cooking appliance may be controlled in the herein-described manner, with other cooking elements controlled in a different manner. 

[READ further par. 0044-0046, 0054 and see further fig. 5].

Cowan does not teach an electronic controller including processing logic configured to adjust a speed of one or more cooling fans based on a sensed state of the user interface element.
Erdmann teaches another cooktop system includes one or more cooling fan designed to reduce humidity, regulate the temperature of cooking zones by increasing the speed of the fan upon sensed temperature reaching a first level.  Specifically, Erdmann teaches an electronic 
(7)    When at least one of the burners 33 of the cooktop 31 is turned on through the use of the controls 35, the automatic control module 37 provides feedback to the controller unit 25, whereupon the controller unit 25 activates the fan motor 17 to cause blades 19 of the fan 15 to rotate at a first normal operating speed. If the temperature above the cooktop 31 reaches a first predetermined level, as detected by the temperature sensor 21, the controller unit 25 causes the fan 15 to increase its speed and issues an alarm signal through the module 37. For example, if the first predetermined level of the temperature is deemed, purely for exemplary purposes, to be a temperature of between 100 degrees Fahrenheit (=one temperature unit) to 150 degrees Fahrenheit (=one and one-half temperature units), then the controller unit 25 may be controlled to cause the fan 15 to increase its speed when a temperature at the first predetermined level of the temperature is detected. 

At the time of the invention was filed, it would has been obvious to one of ordinary skill in the art to combine the teachings of the cited references since they both directed to cooktop system.  Erdmann teaches controller configured to adjust a speed of one or more cooling fans based on a sensed state of the user interface element would improve the usability of the system by enabling the cooktop system the ability to automatically regulate the heat level of the cooktop without require user interference.   
As per claim 2, Cowan teaches the user interface element comprises a rotary knob [see par. 0005 - actuated control knobs].
As per claim 3, Cowan [fig. 2] and Erdmann [fig. 1] both teach the one or more cooling fans are mounted to a range comprising the gas cooktop.
As per claim 4, Erdmann teaches processing logic is further configured to adjust the speed of the one or more cooling fans based on a sensed temperature [see par. (7)].
As per claim 5, Cowan teaches a plurality of manually-actuated control knobs, each of which rotatable over a range of positions, to control each of the plurality of electromechanical valves. Erdmann teaches, when at least one of the burners of the cooktop is turned on through the 
As per claim 6, Cowan in view of Erdmann teaches  sensed state of the user interface comprises directional information [for the same reason as discussed in claim 5].
As per claim 16-19, they are directed to the method of steps to implement the system as set forth in claims 1-6.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN

Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Publication